 1

 2

 3                               IN THE UNITED STATES DISTRICT COURT

 4                                  EASTERN DISTRICT OF CALIFORNIA

 5

 6   UNITED STATES OF AMERICA,                           Case No.: 1:21-MC-00009-AWI-SAB
 7                Plaintiff,                             [PROPOSED] ORDER ADOPTING FINDINGS
                                                         AND RECOMMENDATIONS AND FINAL
 8          v.                                           ORDER OF GARNISHMENT
                                                         (BANK ACCOUNTS)
 9   KYLE LAMONT WATIS, dba B&K HOME
     PRESERVATION,                                       Criminal Case No.: 1:01-CR-05093-OWW
10
                  Defendant and Judgment Debtor.
11

12   BANK OF AMERICA, N.A.,
     (and its Successors and Assignees)
13
                  Garnishee.
14

15          On February 19, 2021, the United States filed an Application for Writ of Garnishment (Bank
16 Accounts) against defendant and judgment debtor, Kyle Lamont Watis’s (“Watis”) property and

17 accounts, including in the name of his dba, B&K Home Preservation. ECF 1. The Clerk of the Court

18 issued the Writ and Clerk’s Notice of Instructions to the Judgment Debtor. ECFs 4, 5. The United

19 States served the Writ and related documents on Bank of America, N.A. (“Garnishee”), Watis, and a co-
20 owner of the bank account, Beatrice A. Valle (“Valle”). ECFs 6, 7, and 9.

21          On March 8, 2021, the Garnishee filed its Acknowledgment of Service and Answer of Garnishee
22 stating that Garnishee is in possession of a bank account in which Watis has an interest, with a value of

23 $29,403.76. ECF 11. The United States served the Garnishee’s answer on Watis and Valle on March 9,

24 2021. ECFs 9 and 10. Watis and Valle did not file a claim of exemption to the proposed garnishment,

25 did not object to the Garnishee’s answer, did not request a hearing, and did not otherwise object to the

26 United States’ garnishment action.

27          Pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 302, on April 12, 2021, the Magistrate Judge
28 issued findings and recommendations that recommended that the United States’ request for final order



30 FINAL ORDER OF GARNISHMENT                        1
 1 of garnishment be granted and ordered that any objections were due within twenty-one (21) days after

 2 service. ECF 13. The United States served the findings and recommendations on Watis and Valle on

 3 April 14, 2021. ECF 14. Watis and Valle did not object and the time to do so has passed.

 4            In accordance with 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de novo review of the

 5 case. Having carefully reviewed the entire file, the Court concludes that the Magistrate Judge’s findings

 6 and recommendations are supported by the record and by proper analysis.

 7            Accordingly, IT IS HEREBY ORDERED that:

 8            1.     The United States’ Request for Findings and Recommendations for Final Order of

 9                   Garnishment is GRANTED;

10            2.     Garnishee, Bank of America, N.A., is directed to pay the Clerk of the United States

11                   District Court $21,700.63 of the funds in the accounts held by Garnishee in which Kyle

12                   Lamont Watis has an interest within fifteen (15) days of the filing of this Order;

13            3.     Payment shall be made in the form of a cashier’s check, money order or company draft,

14                   made payable to the Clerk of the Court and delivered to the United States District Court,

15                   Eastern District of California, 401 I Street, Room 4-200, Sacramento, California 95814.

16                   The criminal docket number (1:01-CR-05093-OWW) shall be stated on the payment

17                   instrument;

18            4.     The Court shall retain jurisdiction to resolve matters through ancillary proceedings in the

19                   case, if necessary; and

20            5.     This garnishment shall terminate when the payment is deposited with the Clerk of the

21                   Court.

22 IT IS SO ORDERED.

23
     Dated:    May 13, 2021
24                                                SENIOR DISTRICT JUDGE

25

26

27

28


      FINAL ORDER OF GARNISHMENT                          2
30
